DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites naturally occurring non-steviol glycosides and a sweetener which are not markedly different from their natural counterparts because they have the same chemical formulas and structures. This judicial exception is not integrated into a practical application because the act of being isolated in a container or consumable does not add a meaningful limitation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not recite products that are found outside of nature and therefore require a degree of novelty.
Regarding claim 3, non-steviol glycosides and sweeteners are found in products of nature.  Flavonoids, including quercetin, and the sweetener Rebaudioside A are naturally found in the edible stevia leaf.  The term “a consumable” is considered to be intended use and does not affect limitations of the claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN-105001281-A) in view of Trudsoe (US-20110028426-A1).
Regarding claim 1, Xu teaches providing and mixing S. rebaudiana plant material and water, as a solvent, creating a plant material-solvent mixture.  The mixture is steeped for 0 – 120 minutes and then filtered to create a filtrate comprising steviol glycosides and non-steviol glycosides.  Finally, water is added to the filtrate and flavonoids (i.e. quercetin) are extracted using an organic solvent. [Paragraphs 0010 – 0014, 0030]  
Xu does not teach mixing the filtrate with at least one alcohol to precipitate one or more compounds.
Trudsoe teaches filtering an extract and precipitating compounds from that filtrate using isopropanol [Paragraphs 0317 – 0319].  Alcohol precipitation is commonly used to purify negatively charged molecules such as DNA, easily removing contaminants.
.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN-105001281-A) and Trudsoe (US-20110028426-A1) in view of Dehaan (NPL – Dehaan), as evidenced by the instant specification.
Regarding claims 3 and 4, Xu and Trudsoe do not teach a consumable comprising the non-steviol glycoside composition of claim 1 and one or more sweeteners, additional sweeteners, additives, or functional ingredients, nor do they teach a method of creating a consumable by adding the non-steviol glycoside of claim 1.
Dehaan teaches using dried stevia leaves as a sweetener in coffee [Title; pg 2, Paragraph 1].  Coffee commonly contains caffeine.  The instant specification lists caffeine as a functional ingredient [pg 20, lines 16 – 22].  Adding the stevia leaves to a cup of coffee combines the flavonoids of claim 1 (i.e. quercetin), which are naturally found in stevia leaves, with a functional ingredient in a consumable.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine stevia leaves to coffee as a sweetener.  The flavonoids would then be added to the consumable with the functional ingredient caffeine by nature of being found in stevia leaves.

Response to Arguments
Applicant’s arguments, see pg 4 “Specification”, filed April 14, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pg 4 “Claim Rejections – 35 U.S.C. 101”, filed April 14, 2021, with respect to the rejection of claims 2 and 3 under 35 U.S.C. 101 have been fully considered and are 
Applicant’s arguments, see pg 4 “Claim Rejections – 35 U.S.C. 102”, filed April 14, 2021, with respect to the rejection of claims 1 – 4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1 - 4 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D. Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791